

114 S2945 IS: Effective Apprenticeships to Rebuild National Skills Act
U.S. Senate
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2945IN THE SENATE OF THE UNITED STATESMay 18, 2016Mrs. Murray (for herself, Mr. Hatch, Mr. Kaine, Mr. Scott, Mr. Franken, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote effective registered apprenticeships, for skills, credentials, and employment, and for
			 other purposes.
	
		1.Short
			 title and table of contents
			(a)Short
 titleThis Act may be cited as the Effective Apprenticeships to Rebuild National Skills Act or the EARNS Act.
			(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents.Sec. 2. Findings and purposes.Sec. 3. Definitions.TITLE I—Promoting Registered ApprenticeshipsSec. 101. Promoting registered apprenticeship programs.Sec. 102. Promoting integration with postsecondary education.TITLE II—Program development and enhancementSec. 201. Expanding registered apprenticeship programs. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)A highly skilled workforce is necessary to compete in the global economy, support economic growth, and maintain the standard of living of the United States.
 (2)The apprenticeship model is a longstanding, on-the-job training and education model that prepares workers for the skill demands of particular occupations and employers while, at the same time, providing the workers with recognized, portable credentials, and wages while in training.
 (3)The registered apprenticeship program model has been successful in skilled trade industries, including construction and manufacturing, as well as service industries, such as health care, and holds great potential for expansion into other industries.
 (4)Registered apprenticeships are becoming increasingly innovative and diverse in their designs, partnerships, timeframes, and use of emerging concepts such as competency-based learning, and will continue to evolve to meet emerging skill requirements, while maintaining high standards and quality.
 (5)Registered apprenticeship programs are an essential element of an effective workforce development system and help individuals attain a recognized postsecondary credential, contributing to their personal economic sustainability.
 (6)According to a report from the Georgetown University Center on Education and the Workforce, by 2020 the United States will face a shortage of 5,000,000 workers with recognized postsecondary credentials.
 (7)According to a 2012 report from the Annie E. Casey Foundation, youth employment in the United States has reached the lowest point since World War II. More than 6,000,000 young people ages 16 through 24 are disconnected from school and work.
 (8)A 2012 evaluation of registered apprenticeship programs in 10 States by Mathematica Policy Research found that—
 (A)individuals who completed registered apprenticeship programs earned over $240,000 more over their careers than individuals not participating in such apprenticeship programs;
 (B)the estimated social benefits of registered apprenticeship programs, including additional productivity of apprentices and the reduction in governmental expenditures as a result of reduced use of unemployment compensation and public assistance, exceeded the costs of the programs by more than $49,000 per program; and
 (C)the tax return on every Federal Government dollar invested in registered apprenticeship programs was $27.
 (b)PurposesThe purposes of this Act are—
 (1)to increase the number of highly skilled workers in the United States, particularly in in-demand industry sectors and occupations;
 (2)to increase the attainment of recognized postsecondary credentials by participants;
 (3)to increase awareness about the value of the registered apprenticeship program model as an effective earn-and-learn model for students, workers, and employers;
 (4)to support the development and expansion of registered apprenticeship programs with employers, joint labor-management partnerships, trade and professional associations, and other program sponsors, that offer jobs that lead to economic self-sufficiency;
 (5)to support the development and expansion of effective pre-apprenticeship programs that lead to success in a registered apprenticeship program;
 (6)to support a closer alignment between registered apprenticeship programs, the workforce development system, career and technical education, and postsecondary education, including institutions of higher education; and
 (7)to support innovative models of effective work-based learning. 3.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Office of Apprenticeship appointed under section 101(a).
 (2)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			(3)Educational
 service agencyThe term educational service agency—
 (A)has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and
 (B)includes a collaborative of those agencies.
				(4)High
 schoolThe term high school means a nonprofit institutional day or residential school that—
 (A)provides secondary education, as determined under State law;
 (B)grants a diploma, as defined by the State; and
 (C)includes, at least, grade 12.
				(5)In-demand
 industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (6)Local and State workforce development boardsThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (7)National apprenticeship systemThe term national apprenticeship system means the collective group of registered apprenticeship programs and pre-apprenticeship programs in the Nation (including the rules and regulations governing the 2 types of programs).
 (8)Postsecondary educational institutionThe term postsecondary educational institution means an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (9)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of strategies that— (A)is designed to prepare individuals to enter and succeed in a registered apprenticeship program;
 (B)is carried out by an eligible entity (meaning an entity described in section 101(b)(2)(C) that has an application approved under section 101(b)(3)) that has a documented partnership with at least 1 sponsor of a registered apprenticeship program; and
 (C)includes each of the following elements: (i)Training (including a curriculum for the training), aligned with industry standards and reviewed and approved annually by sponsors of the registered apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter one or more registered apprenticeship programs.
 (ii)Provision of hands-on training and theoretical education to individuals that— (I)accurately simulates the industry and occupational conditions of the registered apprenticeship program described in subparagraph (B);
 (II)is carried out in a manner that includes proper observation of supervision and safety protocols; and
 (III)is carried out in a manner that does not displace a paid employee. (iii)A formal agreement with a sponsor of a registered apprenticeship program that would enable participants who successfully complete the pre-apprenticeship program to enter directly into the registered apprenticeship program (if a place in the program is available), and includes agreements concerning earning credit recognized by a postsecondary educational institution for skills and competencies acquired during the pre-apprenticeship program.
 (10)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (11)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (12)SecretaryExcept as provided in section 102 or as otherwise modified, the term Secretary means the Secretary of Labor, acting through the Administrator.
 (13)SponsorThe term sponsor means an employer, joint labor-management partnership, trade association, professional association, labor organization, or other entity that administers a registered apprenticeship program.
			IPromoting
			 Registered Apprenticeships
			101.Promoting
			 registered apprenticeship programs
				(a)Establishment of the office of apprenticeship
 (1)OfficeThere is established, in the Employment and Training Administration of the Department of Labor, an Office of Apprenticeship.
 (2)AdministratorThe Office shall be headed by an Administrator of the Office of Apprenticeship appointed by the Assistant Secretary for Employment and Training. The Assistant Secretary shall appoint an individual who has the demonstrated knowledge of registered apprenticeship programs necessary to serve as the Administrator.
 (3)ResponsibilitiesThe Administrator, through the Office of Apprenticeship, shall carry out responsibilities including—
 (A)determining whether an apprenticeship program meets the requirements to become a registered apprenticeship program and maintains the standards necessary to remain a registered apprenticeship program;
 (B)managing the national apprenticeship system; (C)carrying out activities under subsection (b) to promote effective pre-apprenticeship programs;
 (D)promoting awareness about registered apprenticeship programs, including carrying out activities under subsection (c);
 (E)engaging in regular updates of the registration process, ensuring that such process is easily accessible and efficient for use by sponsors of registered apprenticeship programs;
 (F)regularly engage with the National Advisory Committee on Apprenticeships and ensure that the required reports of the Committee are submitted to the Secretary and transmitted to Congress;
 (G)promoting greater diversity in registered apprenticeship programs and pre-apprenticeship programs, including by promoting outreach to underrepresented populations, youth, and veterans and supporting the development of apprenticeship models;
 (H)providing for evaluations and research, as described in subsection (e); (I)providing technical assistance to sponsors of registered apprenticeship programs, entities who are interested in developing and becoming sponsors of registered apprenticeship programs, and eligible entities carrying out pre-apprenticeship programs; and
 (J)coordinating and aligning registered apprenticeship programs with other Federal education and training programs, including those authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
						(b)Supporting the development of pre-Apprenticeship programs
 (1)SupportThe Secretary shall support the development of pre-apprenticeship programs. (2)Grants (A)In generalUsing funds available under subsection (f), the Secretary shall make grants on a competitive basis to eligible entities to provide the Federal share of the cost of carrying out projects that support that development.
 (B)PeriodThe Secretary shall make initial grants under this paragraph for periods of not more than 3 years, except that if an eligible entity demonstrates satisfactory performance under paragraph (6) by the end of that third year, the Secretary may extend the grant period up to an additional 1 year for that entity.
 (C)Eligible entityTo be eligible to receive a grant from the Secretary under this subsection, an entity shall be a public-private partnership consisting of—
 (i)a local educational agency, high school, area career and technical school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), educational service agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), 2- or 4-year postsecondary educational institution, or collaborative of such entities;
 (ii)in a State with a State entity recognized by the Secretary of Labor to register apprenticeship programs in that State, that entity;
 (iii)an industry or business, consisting of an employer, a group of employers, a trade association, a professional association, or an entity that sponsors a registered apprenticeship program;
 (iv)a State workforce development board or local workforce development board; and (v)to the maximum extent practicable—
 (I)a labor organization associated with the industry or occupation related to the pre-apprenticeship program involved; and
 (II)a community-based organization that provides pre-apprenticeship programs, as appropriate. (3)ApplicationsTo be eligible to receive a grant from the Secretary under this subsection, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)a description of the training and curriculum described in section 3(9)(C)(i), and how the proposed pre-apprenticeship program makes individuals who successfully complete the pre-apprenticeship program qualified to enter into an established registered apprenticeship program;
 (B)evidence that there are or will be sufficient openings available in the registered apprenticeship program referenced in (A) to enable the registered apprenticeship program sponsor to place into a corresponding registered apprenticeship those individuals who successfully complete the pre-apprenticeship program;
 (C)information about the entity that demonstrates the existence of an active, advisory partnership between the partners described in paragraph (2)(C) and the capacity, of a training and education provider in the entity, to provide the training and education services necessary for a pre-apprenticeship program; and
 (D)information about the proposed pre-apprenticeship program that demonstrates— (i)that the program is in an in-demand industry or occupation in the region in which the project is located;
 (ii)the use of integrated work-based and academic learning that may include training in the workplace; (iii)the inclusion of career exploration focused activities, such as job shadowing, career information activities, and resume preparation, in the program;
 (iv)if the entity carrying out the project includes a high school, that the model to be used for the program leads to a high school diploma for participants without such a diploma;
 (v)how the pre-apprenticeship program is aligned with and leverages resources of career and technical education programs, programs and services authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or activities of entities that provide supportive services for participants in pre-apprenticeship programs; and
 (vi)that the project aligns with an established registered apprenticeship program, including that the model used for the program leads to the attainment of skills and competencies necessary for entrance into the registered apprenticeship program for participants.
							(4)Use of funds
 (A)In generalAn eligible entity that receives a grant under this subsection shall use the grant funds to carry out a project that implements a pre-apprenticeship program.
 (B)Required activitiesThe eligible entity shall use the grant funds— (i)to pay for the cost of training or education associated with the pre-apprenticeship program;
 (ii)for curriculum development that aligns with the requirements of the appropriate registered apprenticeship programs and learning assessments;
 (iii)to maintain a connection between the pre-apprenticeship program and registered apprenticeship program;
 (iv)for assessments of potential participants for, and enrollment of the participants in, the pre-apprenticeship program; and
 (v)to conduct evaluations described in paragraph (6)(B). (C)Allowable activitiesThe eligible entity may use the grant funds for—
 (i)teacher training, including providing externship opportunities for teachers to learn about the skill needs of the industry or occupation that the pre-apprenticeship program focuses on;
 (ii)stipends for participants during work-based training in the program; or
 (iii)coordination of activities under this subsection with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
							(5)Federal share
 (A)In generalThe Federal share of the cost described in paragraph (2)(A) shall be not more than 75 percent. (B)Non-Federal shareThe eligible entity may contribute the non-Federal share of the cost in cash or in kind, fairly evaluated, including plant, equipment, or services.
						(6)Performance
 (A)MeasuresThe Secretary shall identify a set of common measures that, at a minimum, include measures of entry into a registered apprenticeship program and that are aligned with performance accountability measures described in section 116(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(c)) for the local workforce development area (meaning a local area, as defined in section 3 of that Act) and with corresponding measures under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), as appropriate.
 (B)EvaluationsEach eligible entity that receives a grant to carry out a project under this subsection shall arrange for another qualified entity to conduct an evaluation, or shall participate in a Department of Labor sponsored evaluation, of the project using the identified common measures, and shall, to the extent practicable, cooperate with the evaluator in any evaluations of activities carried out under this section.
 (C)ExtensionsThe Secretary shall use the results of an evaluation for a project to determine whether to extend the grant period, or renew a grant, for the project under paragraph (2)(B).
						(c)Promoting awareness of registered apprenticeship programs
 (1)In generalTo promote awareness about registered apprenticeship programs, the Secretary, in cooperation with the Secretary of Education and the Secretary of Commerce, shall ensure that timely, current information about the value of registered apprenticeship programs in the labor market is made available through a range of widely accessible formats and venues. The information shall be made available to businesses, trade associations, professional associations, students, parents, workers, educational institutions, workforce and economic development organizations, and State and local elected officials.
 (2)Information for state and local workforce development boardsTo promote awareness about registered apprenticeship programs within the workforce development system, the Secretary shall disseminate information on the value of registered apprenticeship programs, to State and local workforce development boards described in subsection (b)(2)(C)(iv), which information shall include—
 (A)a list of registered apprenticeship programs in the State involved; (B)guidance for training staff of the workforce development system within the State on the value of registered apprenticeship programs, including relevant placement, retention and earnings information, as a training option for participants;
 (C)guidance on how individual training accounts under section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)) could be used by participants for a registered apprenticeship program; and
 (D)guidance on how performance accountability measures under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141) apply to participants in registered apprenticeship programs, including relevant placement, retention and earnings information.
						(3)Information for employers, trade associations, professional associations, industry groups and labor
 organizationsTo promote awareness about registered apprenticeship programs to workers and employers, the Secretary, in cooperation with the Secretary of Commerce, shall provide information about the value of registered apprenticeship programs, including relevant placement, retention and earnings information, through the one-stop delivery systems described in section 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151), to employers, trade associations, professional associations, industry groups, and labor organizations, which information shall include, at a minimum—
 (A)a list of registered apprenticeship programs in the State; (B)information on how to develop a registered apprenticeship program; and
 (C)information on financial resources available to assist with the establishment and implementation of registered apprenticeship programs.
 (4)Information for students and schoolsTo promote awareness about registered apprenticeship programs among students and school staff, the Secretary, in cooperation with the Secretary of Education, shall disseminate information on the value of registered apprenticeship programs, including relevant placement, retention and earnings information, to high schools, area career and technical education schools (as defined in subsection (b)(2)(C)(i)), 2- and 4-year postsecondary educational institutions, and educational service agencies, to enable, at a minimum—
 (A)parents to understand registered apprenticeship programs and their value in postsecondary education and career pathways;
 (B)students to understand registered apprenticeship programs and their value in career pathways; (C)career and academic counselors to understand registered apprenticeship programs as a valuable postsecondary education option for students leading to job placement in in-demand industries and occupations; and
 (D)school administrators, workforce and economic development coordinators, and teachers and faculty to assist with the development, implementation, and continuation of registered apprenticeship programs.
						(d)Secretary’s national advisory committee on apprenticeships
					(1)Establishment
 (A)In generalThere is established in the Department of Labor a National Advisory Committee on Apprenticeships, referred to in this section as the Advisory Committee.
 (B)CompositionThe Advisory Committee shall have— (i)20 voting members appointed by the Secretary, composed of—
 (I)10 representatives of employers who participate in a registered apprenticeship program; (II)6 representatives of labor organizations who have responsibility for the administration of a registered apprenticeship program sponsored by a joint labor-management partnership; and
 (III)4 representatives of State apprenticeship agencies (or representatives of Governors), community organizations with significant experience with a registered apprenticeship program, area career and technical schools (as defined in subsection (b)(2)(C)(i)), local educational agencies, and 2- or 4-year postsecondary educational institutions with at least 1 articulation agreement with the entity administering a registered apprenticeship program; and
 (ii)members who are ex officio nonvoting representatives from the Departments of Labor, Commerce, Education, Energy, Housing and Urban Development, Transportation, Veterans Affairs, and Health and Human Services.
 (C)QualificationsThe members shall be selected upon the basis of their experience, competence, innovation, and demonstrated performance concerning registered apprenticeships.
 (D)TermsThe Secretary shall appoint the voting members for terms of 4 years. (2)ChairpersonThe Secretary shall designate one of the members of the Advisory Committee to serve as Chairperson of the Advisory Committee.
 (3)MeetingsThe Advisory Committee shall hold not fewer than 2 meetings during each calendar year. All meetings of the Advisory Committee shall be open to the public. A transcript shall be kept of each meeting and made available for public inspection.
 (4)DutiesThe Advisory Committee shall, at a minimum— (A)advise, consult with, and make recommendations to the Secretary on matters relating to the administration of this title and the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.);
 (B)annually prepare a set of recommendations to the Administrator and the Secretary to streamline the registration process, to make the process easily accessible and efficient for use by sponsors, while maintaining high standards; and
 (C)every 2 years, disseminate a collection of best practices for engaging youth and underemployed individuals in pre-apprenticeship programs and registered apprenticeship programs.
						(5)Personnel
						(A)Procurement
 (i)In generalThe Chairperson of the Advisory Committee may procure the temporary and intermittent services of voting members of the Advisory Committee under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (ii)Officers or employees of the united statesAll members of the Advisory Committee who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (B)StaffThe Secretary shall supply the Committee with an executive secretary and provide such secretarial, clerical, and other services as the Secretary determines to be necessary to enable the Advisory Committee to conduct its business.
 (6)Permanent committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.
					(e)Evaluations and research
 (1)Evaluations of programs and activities carried out under this titleFor the purpose of improving the management and effectiveness of the programs and activities carried out under this title, the Secretary shall provide for the continuing evaluation, by an independent entity, of the programs and activities, including activities carried out under subsection (a)(3)(C). Such evaluations shall address—
 (A)the general effectiveness of such programs and activities in relation to their cost, including the extent to which the programs and activities—
 (i)improve the skill and employment competencies of participants in comparison to comparably situated individuals who did not participate in such programs and activities; and
 (ii)to the extent feasible, increase the level of total employment and recognized postsecondary credential attainment over the level that would have existed in the absence of such programs and activities;
 (B)the impact of the programs and activities for the participants, sponsors, and employers; (C)the return on investment of Federal, State, local, sponsor, employer, and other funding for registered apprenticeships to capture the full level of investment in, and impact of, registered apprenticeships;
 (D)the longitudinal outcomes for participants in the programs and activities; and (E)the impact of specific policies on the general effectiveness of such programs and activities.
 (2)ResearchThe Secretary may conduct, through an independent entity, research on best practices in registered apprenticeship programs and pre-apprenticeship programs and other issues relating to such programs.
 (3)TechniquesEvaluations and research conducted under this subsection shall utilize appropriate methodology and research designs.
 (4)ReportsThe independent entity carrying out the evaluations described in paragraph (1) or research described in paragraph (2) shall prepare and submit to the Secretary a final report containing the results of the evaluations or research, respectively, and including policy recommendations. The final report shall be made available for public inspection. Not later than 36 months after the date of enactment of this Act, the Secretary shall produce a final report related to the return on investment described in paragraph (1)(C).
 (5)Reports to congressNot later than 60 days after the completion of all the final reports described in paragraph (4), the Secretary shall transmit the final reports to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
 (6)Public accessThe Secretary shall develop a mechanism to make research developed under this title publicly available in a timely manner.
 (f)ReservationThe Secretary shall reserve not less than 10 percent of the funds appropriated under subsection (g) for each fiscal year for grants to States. A State that receives such a grant shall use the grant funds for the purpose of assisting the Administrator in carrying out the activities under this section, and may use the grant funds to support the voluntary establishment of a State apprenticeship office, if no such office exists in the State.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2017 and each subsequent year.
				102.Promoting integration with postsecondary education
 (a)DefinitionsIn this section: (1)CollaborativeThe term Collaborative means the Registered Apprenticeship-College Collaborative established under subsection (b)(1).
 (2)SecretariesThe term Secretaries means the Secretary of Labor, acting through the Administrator, working jointly with the Secretary of Education, acting through the Assistant Secretary for the Office of Career, Technical, and Adult Education.
					(b)Collaborative with 2- and 4-Year postsecondary educational institutions
 (1)EstablishmentThe Secretaries shall establish and maintain a voluntary Registered Apprenticeship-College Collaborative. The Collaborative shall consist of the sponsors carrying out registered apprenticeship programs, 2- or 4-year postsecondary educational institutions, and organizations that represent such programs or institutions, that agree to meet certain criteria in order to support the purposes described in paragraph (2).
 (2)PurposesThe Collaborative shall support the purposes of— (A)promoting stronger connections between the registered apprenticeship programs involved and participating 2- and 4-year postsecondary educational institutions;
 (B)promoting the translation of experience in a registered apprenticeship program to academic credit at participating 2- and 4-year postsecondary educational institutions;
 (C)facilitating the enrollment of an individual who has completed a registered apprenticeship program (referred to in this section as an apprentice) at a participating 2- or 4-year postsecondary educational institution for the purpose of attaining academic credit toward an associate’s or more advanced degree;
 (D)advancing the attainment of associate’s and more advanced degrees by apprentices; (E)promoting the attainment of recognized postsecondary credentials with value in the labor market; and
 (F)expanding awareness about the value of registered apprenticeship programs as a postsecondary education option.
 (3)Participant requirementsThe Secretaries shall establish criteria that any interested 2- or 4-year postsecondary educational institution or sponsor shall meet in order to participate in the Collaborative, which criteria shall include, at a minimum—
 (A)for a 2- or 4-year postsecondary educational institution— (i)agreement to recognize and accept the academic credit (as assessed under subparagraph (B)(i)) earned by an apprentice for, and the assessment of the apprentice’s learning in, a registered apprenticeship program at another participating institution;
 (ii)agreement to have a formal articulation agreement with a participating sponsor of a registered apprenticeship program, other than a 2- or 4-year postsecondary educational institution; and
 (iii)agreement to provide certain information, as determined by the Secretaries, to the Collaborative; and
 (B)for a sponsor— (i)agreement to participate in third-party evaluations of the quality and rigor of the program offerings in order to determine the value of academic credit for learning during a registered apprenticeship program;
 (ii)agreement to have a formal articulation agreement with a participating 2- or 4-year postsecondary educational institution; and
 (iii)agreement to provide certain information, as determined by the Secretaries, to the Collaborative. (4)Memorandum of understanding (A)In generalIn order to participate in the Collaborative, interested 2- or 4-year postsecondary educational institutions and sponsors shall agree to meet certain conditions determined by the Secretaries.
 (B)ConditionsSuch conditions shall address, at a minimum— (i)how learning during a registered apprenticeship program, including related instruction and on-the-job training, will be assessed for academic credit;
 (ii)how programs and procedures, especially those related to admissions, credit transfer, and recognition of such learning will be structured to support accessibility for apprentices;
 (iii)how the structure and scheduling of courses will be developed in a way that supports the matriculation of apprentices; and
 (iv)how residency requirements will support the transferability of credit earned by apprentices. (5)Publicly available informationThe Secretaries shall maintain a publicly accessible website identifying, at a minimum—
 (A)the participating members of the Collaborative in each State; (B)a model for articulation agreements, and copies of some exemplary articulation agreements for illustrative purposes; and
 (C)such other information as the Secretaries determine to be necessary to promote awareness of the Collaborative and its members.
						(6)Use of funds
 (A)AdministrativeThe Secretaries shall use 30 percent of the funds appropriated under subsection (c) to establish and maintain the Collaborative and the website referred to in paragraph (5), to support the Advisory Committee referred to in paragraph (6), and for technical assistance, evaluation, and research activities.
 (B)For program participantsThe Secretaries shall use 70 percent of the appropriated funds to carry out, directly or by grant or contract with an eligible entity, activities consisting of—
 (i)providing funding to Collaborative participants to support the development of articulation agreements with other Collaborative participants;
 (ii)providing funding to the Collaborative to support the assessment of learning during a registered apprenticeship program, for academic credit;
 (iii)providing funding to the Collaborative to support third-party evaluations of the quality and rigor of program offerings, referred to in paragraph (3)(B)(i), which evaluations shall be conducted by an entity that meets minimum criteria as established by the Secretaries;
 (iv)providing curriculum development, for participating institutions and sponsors; and (v)carrying out other purposes that will help participating 2- and 4-year postsecondary educational institutions and sponsors meet the requirements of paragraphs (3) and (4).
 (C)Eligible entitiesTo be eligible to receive a grant or contract under subparagraph (B), an entity shall be a partnership comprised of—
 (i)at least one 2- or 4-year postsecondary educational institution participating in the Collaborative; and
 (ii)at least 1 sponsor of a registered apprenticeship program participating in the Collaborative. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2017 and each subsequent year.
				IIProgram development and enhancement
			201.Expanding registered apprenticeship programs
 (a)In generalThe Secretary shall provide payments of assistance for eligible sponsors of new (as of the date of submission of an application under subsection (b)) registered apprenticeship programs, or for eligible sponsors of existing registered apprenticeship programs that add employers as new (as of such date) partners, which may include joint labor-management registered apprenticeship programs.
 (b)ApplicationsTo be eligible to receive payments under this section for a registered apprenticeship program, a sponsor shall submit an application to the Secretary including information demonstrating that (as of the date of submission)—
 (1)(A)for a new registered apprenticeship program, the program received recognition as a registered apprenticeship program within the 36 months preceding that date; or
 (B)for an existing registered apprenticeship program (which may include joint labor-management registered apprenticeship programs), employers were added as new partners within the 36 months preceding that date;
 (2)the sponsor offered jobs that led to economic self-sufficiency, as determined by a local workforce development board located in the same local workforce development area (meaning a local area, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));
 (3)the sponsor has demonstrated success in enrolling, instructing, advancing, and graduating individuals in the relevant registered apprenticeship program, and in the employment of such individuals after completion of the program; and
 (4)the sponsor had not received a payment under subsection (d) for that registered apprenticeship program.
 (c)Use of fundsIn providing assistance under this section, the Secretary shall arrange to provide payments as described in subsection (a) for eligible sponsors, as funds are available under this section. Funds made available through such a payment shall be used to reimburse an eligible sponsor for the allowable costs of establishing or expanding the registered apprenticeship program involved. The maximum total payment to any one sponsor may not exceed $25,000 or 50 percent of the allowable costs.
 (d)DisbursementThe Secretary shall enter into arrangements with State workforce development boards to make disbursements through the local workforce development boards described in subsection (b)(2) to provide the payments to the eligible sponsors.
 (e)EvaluationsSponsors receiving grants under this section shall, to the extent practicable, cooperate with the Secretary in the conduct of evaluations of the activities carried out under this section.
				(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2017 and each subsequent year.
 (2)ReservationThe Secretary may reserve 5 percent of the amount appropriated under paragraph (1) for a fiscal year for distribution to the State workforce development boards and local workforce development boards, to pay for the costs of the boards associated with making determinations under subsection (b)(2) and disbursements under subsection (d), and as funds remain available, other costs of administration and management, technical assistance, research, and evaluation under this Act.